
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 300 
        [FRL-6717-9] 
        National Oil and Hazardous Substances Pollution Contingency Plan; National Priorities List 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The EPA proposes to delete the 3.45 acres of the Motor Wheel Disposal Superfund site (Site) from the NPL and requests public comment on this action. The NPL constitutes appendix B of 40 CFR part 300 of the National and Hazardous Substances Pollution Contingency Plan (NCP), which EPA promulgated pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) as amended. EPA has determined that this portion of the Site currently poses no significant threat to public health or the environment, as defined by CERCLA, and therefore, further remedial measures under CERCLA are not appropriate. We are publishing this proposed rule without prior notification because the Agency views this as a noncontroversial revision and anticipates no dissenting comments. A detailed rationale for this approval is set forth in the direct final rule. If no dissenting comments are received, the deletion will become effective. If EPA receives dissenting comments, the direct final action will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting should do so at this time. 
        
        
          DATES:
          Comments concerning this Action must be received by July 24, 2000. 
        
        
          ADDRESSES:
          Comments may be mailed to Heather Nelson, Remedial Project Manager, or Gladys Beard, Associate Remedial Project Manager, U.S. Environmental Protection Agency (SR-6J), 77 W. Jackson, Chicago, IL 60604. Comprehensive information on this Site is available through the public docket which is available for viewing at the Site Information Repositories at the following locations: U.S. EPA Region 5, Administrative Records, 77 W. Jackson Boulevard, Chicago, Il 60604 (312) 886-0900; and the Lansing Public Library, Reference Section, 401 Capital Ave., Lansing, MI 48933. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Heather Nelson, Remedial Project Manager, at (312) 353-0685 or Gladys Beard Associate Remedial Project Manager at (312) 886-7253, written correspondence can be directed to either Ms. Nelson or Ms. Beard at U.S. Environmental Protection Agency, (SR-6J) 77 W. Jackson Blvd., Chicago, IL 60604. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, see the Direct Final Action which is located in the Rules section of this Federal Register. 
        
          Authority:
          42 U.S.C. 9601-9657; 33 U.S.C. 1321 (c) (2); E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp.; p. 351; E.O. 12580, 52 FR 2923, 3 CFR, 1987 Comp.; p. 193. 
        
        
          Dated: June 7, 2000. 
          Robert Springer, 
          Acting Regional Administrator, Region V. 
        
      
      [FR Doc. 00-15389 Filed 6-21-00; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  